Citation Nr: 1208155	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-31 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran had active service from November 1984 to November 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for seborrheic dermatitis of the face and scalp, assigning an initial non-compensable evaluation for that condition effective from December 1, 2004.  Subsequently, the RO in St. Petersburg, Florida, took jurisdiction of this case and increased the Veteran's disability rating to 10 percent, effective from December 1, 2004, in September 2006.  The issue on appeal was remanded by the Board for further development in September 2010.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected seborrheic dermatitis covers at least 5 percent, but less than 20 percent of exposed areas.  However, the Veteran's disability is not manifested by an area affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for seborrheic dermatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In May 2004, VA provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  A letter dated in May 2006 informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his skin disability.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, following a September 2010 Board remand, the Veteran was afforded a VA examination in connection with his claim, most recently, in October 2010.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination report is predicated on a reading of pertinent medical records and provides findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

In this case, the Veteran is seeking an initial evaluation in excess of 10 percent for his service-connected seborrheic dermatitis of the face and scalp.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time period where the Veteran's service-connected disability has resulted in symptoms that would warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

Here, the Veteran was granted service connection for seborrheic dermatitis of the face and scalp, and subsequently assigned an initial evaluation of 10 percent, effective from December 1, 2004.  The Board notes that the RO used the criteria of Diagnostic Code 7899-7806.  Diagnostic Code 7806 is used to rate dermatitis or eczema (hyphenated diagnostic codes may be used when a rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned).  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available. 38 C.F.R. § 4.20 (2011).

The Board notes that the regulatory criteria for rating certain skin disabilities under See 38 C.F.R. § 4.118 have been revised during the pendency of this appeal.  However, those changes to not apply to Diagnostic Code 7806.  For the purpose of determining whether the Veteran would meet the criteria for an increased evaluation under any other applicable Diagnostic Coded, the Board notes that in on October 23, 2008, revised skin regulations were placed in effect for Diagnostic Codes 7800-7805.  See 73 FR 54710, Oct. 23, 2008.  These codes deal exclusively with scars and disfigurement, from burns or otherwise.  While these diagnostic codes have been considered, the Veteran's service-connected skin disorder results in rash but has not shown to result in any scarring or disfigurement, such diagnostic codes are clearly inapplicable.   

Diagnostic Code 7806 provides a 10 percent disability rating when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas were affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period, a 60 percent rating is assigned. 

In this instance, the Veteran was afforded a VA QTC examination in June 2004.  At that time, he reported a history of seborrheic dermatitis since 1990, generally presenting as flaky maxillary areas (scalp and chin).  He stated that he was administered hydrocortisone cream, which controlled the condition on the face, and a shampoo.  He stated that he did well as long as he used those products.  On examination, there was no evidence of seborrheic dermatitis on the scalp or face.  Ultimately, the Veteran was diagnosed with seborrheic dermatitis of the face and scalp, though he did not have a rash at the time of the examination.  See QTC examination report, June 2004.

A VA dermatological examination was provided in April 2007.  The Veteran described a history of itching and redness to the nose, eyebrows, scalp, and chin.  Other symptoms included burning and pruritis.  The Veteran was treated with topical desonide lotion for the prior 12 months.  According to the examiner, this treatment was neither a corticosteroid nor an immunosuppressive.  Following an examination, rough skin at the nasolabial area was noted, bilaterally, and between the eyebrows a slight thinning of skin was observed at the milar area, with no de-pigmentation.  There was no scaling of the face.  Closed comedones and papules were observed on the forehead and cheeks.  The diagnosis of seborrheic dermatitis of the face and scalp was confirmed, though it was noted that this disability did not affect the Veteran's occupation or activities of daily living.  The examiner determined that the exposed areas affected represented a percentage of more than 5 percent but less than 20 percent, of exposed area, while less than 5 percent of the total body area was affected.  See VA examination report, April 2007.

Later that month, a VA outpatient report noted that the Veteran was doing well for the most part.  He reported occasional scaling, which was not completely controlled by topical medication.  There was no scaling of the face or scalp observed during an examination.  See Report, April 20, 2007.

Most recently, the Veteran was afforded a VA examination in October 2010.  The Veteran reported that his disorder starts in the nasolabial folds, spreads in a butterfly pattern to the external ear, and results in a mildly flaky, hyperpigmented maculopapular rash.  On examination, there was no visible rash on the face and no flaking on the scalp.  Thickened, dry skin was observed on the distal area of the bilateral legs(4 inches x 2 inches on each leg, with no redness, swelling, or skin break).  The Veteran stated that, if he does not apply hydrocortisone cream to the face daily, the rash would show.  He also reported itchy, brown, flaky spots on the distal aspect of both legs.  The examiner noted the daily use of cream and shampoo to control the Veteran's disability, for the prior 12 months.  A diagnosis of seborrheic dermatitis was provided.  See VA examination report, October 2010.

As noted, Diagnostic Code 7806 provides a 10 percent disability rating when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of less than six weeks during the past 12-month period.  Here, the October 2010 VA examiner noted that the Veteran's disability affected more than 5 percent, but less than 20 percent, of exposed areas.  Therefore, a rating of 10 percent is appropriate in this instance.  However, a higher rating of 30 percent is not warranted, as the evidence fails to demonstrate that the Veteran's disability covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requires systemic therapy.  While daily topical treatment, reportedly a corticosteroid, was noted by the Veteran, there is no evidence that constant or near-constant systemic therapy was required during any prior 12-month period during the pendency of this appeal.   

To that end, the Board also points out that VA regulations specifically address topical versus systemic treatment.  In fact, dermatitis which covers less than 5 percent of the body, or exposed areas, and requires no more than topical therapy, is non-compensably rated.  See Diagnostic Code 7806 (2011).  While the Veteran's representative argued that a 60 percent rating was warranted due to the Veteran's use of hydrocortisone (see Brief, January 2012), as noted above, there is no evidence that the Veteran's service-connected disability requires the administration of systemic therapy.  Only topical treatment has been reported by the Veteran.  Therefore, even assuming that desonide lotion is a corticosteroid, and that the Veteran used that treatment for any 12-month period during the pendency of this appeal, that treatment was topical only per the Veteran's own reports.  As such, a higher evaluation is not warranted pursuant to Diagnostic Code 7806.  

The Board notes that other diagnostic codes related to skin conditions do not support an evaluation in excess of 10 percent.  As was alluded to earlier, the evidence of record does not indicates that the Veteran's intermittent rash results in any scarring or disfigurement that may afford the Veteran a rating in excess of the assigned 10 percent rating within the meaning of Diagnostic Codes 7800-7805.  The remainder of the diagnostic codes that apply to skin diseases relate to symptoms that are not produced by the Veteran's service-connected seborrheic dermatitis, and are therefore inapplicable to the Veteran's claim.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and itching.  See Washington, 19 Vet. App. at 362.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted for seborrheic dermatitis.  As such, the Veteran's increased ratings claims must be denied at this time. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for seborrheic dermatitis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


